DUNBAR, Senior Judge
(concurring opinion):
I concur with Judge Gladis’ opinion. I would note that once more we have a striking example of the disruption which can occur as the result of judicial dicta which tampers with the statutory requirements of the Uniform Code of Military Justice (UCMJ) and a well-thought-through provision of the Manual for Courts-Martial, 1969 (Rev.) (MCM). In this case the staff judge advocate seized upon the dicta contained in the concurring opinion of United States v. Morrison.1 Morrison advocated a restructuring of the staff judge advocate review by reevaluation of Article 61, UCMJ, unencumbered by the detailed exactitudes of paragraph 85b, MCM. This reevaluation is aimed at correcting the “elevated status” heretofore accorded the staff judge advocate review by the High Court.
I prefer to go on record as stating that we should continue to give “elevated status” to the staff judge advocate review.2 The staff judge advocate is not the “Chief Prosecutor” of the command, as incorrectly stated in the Morrison concurring opinion. Such a misconception in military law is so fundamentally unsound as to not require detailed refutation.3 This concept may have given birth to the theory that the staff judge advocate’s review has been given an unwarranted status. Nonetheless, I think it undeniable that the staff judge advocates are the chief functionaries of the services in keeping judicial good order and balance in the field. Ultimate responsibility for records of trial flowing up to the appellate courts lies with the staff judge advocates. Staff judge advocates must answer, explain and bear ultimate responsibility to field commanders for preventable irregularities in the courts-martial process.
We should continue to require the high standards of review which now prevail pursuant to Article 61, UCMJ, and paragraph 85b, MCM. Any softening of responsibility in this respect can lead to serious problems at the appellate level. A primary function of the staff judge advocate is to detect irregularities at their inception and take any obvious remedial action required and thereby forestall return of the record from the appellate level.
Additionally, the majority opinion calls attention to United States v. Cansdale.4 In Cansdale, the Court of Military Appeals reminds us that in United States v. Ware5 it repudiated the previously held view that Congress gave the convening authority, in Article 62(a), UCMJ, the power to overrule the military judge’s determination to dismiss charges for reasons not amounting to an acquittal.
Again, I believe, the High Court has drifted into another militarily unsound doctrine, that is, nonlawyer military commanders are not competent to comprehend the subtleties of military law and, in conjunction with the advice of their staff judge advocate, override a military judge’s ruling on a question of law. On the other hand, such a belief on the part of the High Court would be in consonance with earlier opinions of that Court tending to strip military commanders of judicial powers and authority heretofore reposed in them under the provisions of the UCMJ. This Court has previously spoken out in opposition to such trends.6
Be that as it may, I do not believe we should continue to view the Ware opinion as some sort of everlasting pronouncement scrawled across the wild blue yonder in indelible script. In my opinion, that decision is probably incorrect and like many *662other recent military legal decisions may at some future time break down under continued critical analysis by the service appellate courts. From a military law standpoint even footnote 13 of the High Court’s opinion in Morrison supports the position that Congress intended to invest military commanders with all-controlling judicial powers as a matter of “on the scene military necessity.” Ample provisions were provided in the appellate process for reversal of ill-considered rulings by commanders and their staff judge advocates. The Cansdale opinion would permit a situation whereby the ruling of a relatively inexperienced military judge could thwart the efforts of a corps or division commander to bring to trial an individual charged with serious wartime espionage or sabotage activities. I do not believe such a result was intended by the framers of the Code, anymore than they intended that a junior officer magistrate, fresh from legal training, would, in the military establishment, be empowered to overrule the decision of an experienced division or battalion commander as to whether an individual should be placed or continued in pretrial confinement as a matter of military discipline. Yet this is now the law as a result of the Court of Military. Appeals decision in Courtney v. Williams, 1 M.J. 267 (C.M.A.1976).
Subject to the foregoing, I concur in the majority opinion.

. 3 M.J. 408 (C.M.A.1977).


. Judge Perry in his concurring opinion in Morrison also concurred that the staff judge advocate’s review has been accorded an unduly “elevated status.”


. See generally United States v. Onate, 6 M.J. 985, 988 (N.C.M.R.1979) (Granger, J., concurring).


. 7 M.J. 143, 149 (C.M.A.1979).


. 1 M.J. 282, 287 n.32 (C.M.A.1976).


. See e. g. United States v. Jones, 7 M.J. 806 (N.C.M.R.1979); United States v. Rivera, 6 M.J. 535 (N.C.M.R.1978).